Citation Nr: 1012046	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-03 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 
1979 to August 1983, apparently with subsequent service in 
the U.S. Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2005, on VA Form 21-4138, the Veteran cancelled his 
request for a hearing at the RO before a local decision 
review officer (DRO).

In January 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.

In September 2008, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the petitions to reopen 
the claims and returned the file to the Board for further 
appellate review.

In this decision the Board is reopening the claims on the 
basis of new and material evidence.  The Board is then again 
remanding the claims to the AMC for still further development 
before readjudicating them on their underlying merits.




FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied the 
Veteran's petition to reopen his previously denied claims for 
service connection for left knee and low back disorders 
because there was no competent evidence of then-current 
left knee and low back disorders related to his military 
service.

2.  Additional evidence since received, however, is not 
cumulative or redundant of evidence previously considered, 
relates to an unestablished fact necessary to substantiate 
these claims, or raises a reasonable possibility of 
substantiating these claims.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103, 20.1104 (2009).

2.  But new and material evidence since has been received to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Board is reopening both claims on the basis of new and 
material evidence.  Consequently, although one of the reasons 
for remanding the claims in January 2007, there is no need to 
discuss whether the Veteran has received sufficient notice 
insofar as the specific reasons for the prior August 2002 
denial because even if he has not, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error since the Board is reopening his claims, 
regardless.  38 C.F.R. § 20.1102 (2009).  See also Kent v. 
Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

Unfortunately, though, the AMC must still fulfill other 
aspects of the duties to notify and assist the Veteran with 
these claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  And this is why - after 
reopening these claims on the basis of new and material 
evidence, the Board is again remanding the claims rather than 
immediately readjudicating them on their underlying merits 
(i.e., de novo).

II.  Petitions to Reopen the Claims for Service Connection 
for Left Knee and Low Back Disorders

The Veteran filed this most recent petition to reopen these 
previously denied claims in March 2004, so the revised 
regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claims on their underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims); and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.



When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish entitlement 
to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran began serving on active duty in the military in 
August 1979, and in June 1982 he injured his left knee when 
jumping from a tank.  The diagnosis was a sprain of the 
lateral collateral ligament (LCL).  In October 1982, he 
sustained a renal (kidney) contusion from blunt trauma inside 
a tank, although an X-ray was negative.  And in August 1983 
he was treated for mechanical low back pain of 7 months' 
duration with a history of a bruised kidney.  He was 
discharged from active duty later that same month.

The Veteran had a VA compensation examination several years 
later, in June 1990, which revealed he had normal range of 
motion in his left knee - from 0 degrees of extension to 140 
degrees of flexion (see 38 C.F.R. § 4.71, Plate II), and no 
indications of effusion, patella defect, or instability of 
the ligaments.  


And regarding his low back, there also was no tenderness or 
spasm of his paravertebral muscles and only relatively 
minimal limitation of motion.  Specifically, forward flexion 
of his low back was to 80 degrees (normal flexion is only 
slightly greater, to 90 degrees, see 38 C.F.R. § 4.71a, 
Plate V), and his backward extension was to 30 degrees and 
lateral flexion to 35 degrees (both of which are entirely 
normal).  Also, X-rays taken of his left knee and low back 
during that evaluation were negative.

So, essentially, a November 1990 RO rating decision denied 
service connection for left knee and low back disorders 
because there was no competent evidence of a then-current, 
chronic residual disability of either his left knee or low 
back, especially as shown to have resulted from injury or 
disease in service.  The RO notified him of that November 
1990 decision later that same month and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence of the record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The RO subsequently, in February 1997, determined the Veteran 
had not submitted new and material evidence since that prior 
decision to reopen these claims.  He then proceeded to appeal 
the RO's February 1997 decision to the Board.  And in a 
September 2000 decision, the Board likewise concluded there 
was not new and material evidence and, thus, also denied the 
petition to reopen these claims on similar grounds.  He did 
not timely appeal the Board's decision to the Court.  Hence, 
the Board's decision subsumed the RO's and also became final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104.

An even more recent August 2002 RO rating decision denied yet 
another petition to reopen these claims, continuing to find 
there was not new and material evidence suggesting the 
Veteran had then-current left knee or low back disorders 
related to his military service.  The RO sent him notice of 
that decision later in August 2002, and he did not appeal.  
That August 2002 decision was the last final and binding 
denial of these claims.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that August 
2002 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).

Since that decision, the Veteran has submitted additional 
copies of service records, private treatment records, 
personal statements and hearing testimony.  Notably, several 
pertinent VA treatment records also have been submitted, 
which are not only new but also material to the disposition 
of these claims.  In particular, there are now competent 
clinical findings establishing current left knee and low back 
disorders.

Concerning the left knee claim, an August 2008 VA treatment 
record shows the Veteran received emergency treatment for 
complaints of pain in his left knee, and this record further 
indicates that X-rays confirmed he has osteoarthritis in this 
knee.

As for the low back claim, a February 2008 VA treatment 
record notes a diagnosis of mild degenerative joint disease 
in the lumbosacral segment of the Veteran's spine, so an 
additional finding of arthritis in his low back.  And this 
diagnosis is repeated in May 2008.  VA treatment records 
further diagnose the Veteran with other lumbar spine 
disabilities, including minimal dorsolumbar spondylosis in 
February 2008; discogenic disease in March 2008; multiple 
Schmorl nodes in May 2008; and minimal-to-mild degrees of 
concentric disc bulges from the L2-L3 and L4-L5 levels, as 
well as small right renal hyperintense lesions, in May 2008.  


So these left knee and low back diagnoses relate to the 
previously unestablished requirement for service connection 
that he first have proof of these currently claimed 
disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, there 
can be no valid claim).

Consequently, this is new and material evidence as defined by 
VA regulation because this additional evidence at least 
establishes he has these currently claimed left knee and low 
back disabilities.  38 C.F.R. § 3.156(a).  This evidence was 
not previously submitted to agency decisionmakers, so is new, 
and is material because it relates to an unestablished fact 
necessary to substantiate these claims and by itself, or in 
connection with the evidence previously of record, raises a 
reasonable possibility of substantiating these claims since 
there is now at least the required evidence of current left 
knee and low back disabilities that potentially could be 
related to the Veteran's military service.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).

Accordingly, these claims are reopened.  38 U.S.C.A. § 5108.  
To this extent only, this appeal is granted subject to the 
further development of these claims on remand.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder.  To 
this extent only, the appeal is granted.

New and material evidence also has been submitted to reopen 
the claim for service connection for a low back disorder.  To 
this extent only, the appeal is granted.


REMAND

Before addressing these claims on their underlying merits, 
the Board finds that additional development of them is 
required.  

VA has a duty to make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate these 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating these claims.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

A VA examination and medical nexus opinion are needed to 
determine the etiologies of the Veteran's current left knee 
and low back disorders, including especially in terms of 
whether these disorders are attributable to his military 
service.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

As discussed, the Veteran has now established that he at 
least has current left knee and low back disorders, thereby 
satisfying the first and indeed perhaps most fundamental 
requirement for any service-connection claim, that is, proof 
of the existence of the currently claimed disabilities.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has a disability existing on the date of 
application, not for past disability); see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has disability at the time a claim for 
VA disability compensation is filed or during the pendency of 
the claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).

Also, a preliminary review of his STRs shows he complained of 
left knee pain in January 1980, from a fall the day prior, 
resulting in a diagnosis of left knee sprain.  He also 
subsequently complained of left knee pain in May 1981 from a 
car accident one week earlier, and observation determined he 
had scratches and bruises on this knee.  In June 1982 he 
reported a left knee injury from jumping from a tank.  
The diagnostic assessment was left lateral collateral 
ligament sprain, and he received physical therapy in June and 
July 1982.  In addition, in January 1985, apparently while on 
active duty for training (ACDUTRA) in the U.S. Army Reserves, 
marked by his records as in the line of duty, he twisted his 
left knee and received a diagnosis of mild DJD.

In a similar vein, there is also evidence of a low back 
injury in service.  In October 1982 the Veteran received 
emergency room treatment for an injury to his lower back, 
from the same jump off the tank that had injured his left 
knee.  The resulting diagnosis was a renal contusion.  And 
later, in August 1983, he was diagnosed with mechanical lower 
back pain after complaining of back pain.

So the determinative issue is whether his currently diagnosed 
left knee and low back disorders are related to those 
injuries and diagnoses during his military service or, 
instead, the result of other unrelated factors.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Consequently, the exact nature and etiology of the Veteran's 
left knee and low back disorders remains unclear.  Therefore, 
to comply with McLendon, he needs to be examined for further 
medical comment concerning whether his current left knee and 
low back disorders are possibly the result of injury 
sustained or disease contracted during the course of his 
military service.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current left knee 
and low back disorders.  He is hereby advised 
that failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on these pending claims.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.

Based on a comprehensive review of the claims 
file and objective clinical evaluation, the 
examiner is asked to clarify all current left 
knee and low back disorders by specifying the 
present diagnoses.  And assuming there are 
present diagnoses, the examiner is then asked 
to provide an opinion as to the likelihood 
(very likely, as likely as not, unlikely) that 
any current left knee and low back disorder is 
related to the Veteran's military service or 
dates back to his service, including the 
result of the injuries he sustained during 
service.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

2.	Then readjudicate the claims in light of 
the additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him another SSOC and give him an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


